285 S.W.3d 290 (2009)
Randall V. HEAD, Movant,
v.
KENTUCKY BAR ASSOCIATION, Respondent.
No. 2002-SC-000164-KB.
Supreme Court of Kentucky.
June 25, 2009.

OPINION AND ORDER
Movant, Randall V. Head, whose address is 3900 Blanton Lane, Louisville, Kentucky 40216 and whose KBA Member No. is 82192, was admitted to the practice of law in the Commonwealth of Kentucky in 1987 and suspended from practice in 1997. Head has applied to be reinstated and has satisfied all of the requirements for reinstatement, including going before the Character and Fitness Committee, completing sufficient continuing legal educations, and passing the reinstatement bar examination. The Board of Governors of the Kentucky Bar Association has recommended that Head be reinstated to the practice of law.
Accordingly, it is hereby ORDERED that:
1. Randall V. Head's application for reinstatement is approved, and Head is therefore reinstated to the practice of law in the Commonwealth of Kentucky.
2. Head is further directed to pay all costs associated with these reinstatement proceedings, said sum being $421.10, for which execution may issue from this Court upon finality of this Opinion and Order. The costs shall be paid first from any amount of money that may remain from the bond posted by Head pursuant to SCR 3.510(1).
All sitting. All concur.
ENTERED: June 25, 2009.
/s/ JOHN MINTON
Chief Justice